Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Leblanc on 3/15/2021.
The application has been amended as follows: 
1.	(Currently Amended) A first mobile device having a card shape, the first mobile device comprising:
a storage configured to store one or more pieces of card payment information;
a payment information transmission circuitry configured to transmit at least one of the one or more pieces of card payment information in a contact or contactless manner to a payment terminal; 
a communication circuitry configured to communicate with a second mobile device; and
a processor configured to: 
determine whether the first mobile device is in a detached state with respect to the second mobile device or a cover of the second mobile device, 
determine whether to transmit the at least one of the one or more pieces of card payment information, based on the determination of whether the first mobile device is in the detached state, and
determine that the first mobile device is in the detached state with respect to the second mobile device or the cover of the second mobile device, and according to an elapsed time period after the detached state, the processor is further configured to determine whether to block transmission of the at least one of the one or more pieces of card payment information,
wherein the first mobile device is operable in the detached state to transmit card payment information to a payment terminal based on a determination that the first mobile device has been in the detached state for less than a specified period of time,
wherein, when a preset amount of time elapses after the detached state, the processor is further configured to transmit a signal to the second mobile device by using the communication circuitry, and 
wherein if the processor does not receive a response signal responding to the transmitted signal from the second mobile device, the processor is further configured to block transmission of the at least one of the one or more pieces of card payment information.
2.	(Previously Presented) The first mobile device of claim 1, further comprising a communication circuitry configured to communicate with the second mobile device, 
wherein the processor is further configured to transmit, according to an execution request of a payment application, a signal to the second mobile device by using the communication circuitry, and 
wherein if the processor receives a response signal from the second mobile device in response to the transmitted signal, the processor is further configured to determine that the first mobile device is in the detached state but within a predetermined communication range of the second mobile device. 
3.	(Previously Presented) The first mobile device of claim 1, further comprising a sensor configured to sense whether the first mobile device is in contact with the cover of the second mobile device, and
wherein, when the sensor senses that the first mobile device is not in contact with the cover of the second mobile device, the processor is further configured to determine that the first mobile device is in the detached state.


determine that the first mobile device is in the detached state with respect to the second mobile device or the cover of the second mobile device, and according to an elapsed time period after the detached state, the processor is further configured to determine whether to perform user authentication for transmission of the at least one of the one or more pieces of card payment information.
5-6.	(Cancelled)
7.	(Previously Presented) The first mobile device of claim 1, further comprising a communication circuitry configured to communicate with the second mobile device, 
wherein the processor is further configured to transmit a signal to the second mobile device by using the communication circuitry at regular intervals after the first mobile device is detached from the second mobile device or the cover, and 
wherein if the processor does not receive a response signal responding to the transmitted signal from the second mobile device, the processor is further configured to block transmission of the at least one of the one or more pieces of card payment information.

8.	(Previously Presented) The first mobile device of claim 1, further comprising a communication circuitry configured to communicate with the second mobile device, and
wherein the processor is further configured to receive the one or more pieces of card payment information from the second mobile device by using the communication circuitry.

9.	(Previously Presented) The first mobile device of claim 1, wherein the processor is further configured to select at least one piece of card payment information from among the one or more pieces of card payment information and to transmit the at least one selected piece of card payment information,

10.	(Currently Amended) A payment method performed by a first mobile device having a card shape, the payment method comprising:
determining, using at least one processor of the first mobile device, whether the first mobile device is in a detached state with respect to a second mobile device or a cover of the second mobile device; and
determining, using the at least one processor of the first mobile device, whether to transmit card payment information, based on the determination of whether the first mobile device is in the detached state,
wherein the first mobile device is operable in the detached state to transmit the card payment information to a payment terminal based on a determination that the first mobile device has been in the detached state for less than a specified period of time,
wherein, when a preset amount of time elapses after the detached state, the determining of whether to transmit at least one of one or more pieces of the card payment information comprises transmitting a signal to the second mobile device, 
wherein if a response signal responding to the transmitted signal is not received, the determining of whether to transmit the at least one of the one or more pieces of card payment information comprises blocking transmission of the at least one of the one or more pieces of card payment information, and
wherein when the first mobile device receives, in the detached state, user authentication from the second mobile device, the specified period of time is reset.
11.	(Previously Presented) The payment method of claim 10, 

wherein if a response signal responding to the transmitted signal is received, the determining of whether the first mobile device is in the detached state comprises determining whether the first mobile device is in the detached state but within a predetermined communication range of the second mobile device. 
12.	(Original) The payment method of claim 10, wherein the determining of whether the first mobile device is in the detached state comprises: 
sensing whether the first mobile device is in contact with the cover of the second mobile device, and 
if the first mobile device is not in contact with the cover of the second mobile device, determining that the first mobile device is in the detached state.
13.	(Previously Presented) The payment method of claim 10, wherein the determining of whether to transmit the at least one of one or more pieces of card payment information comprises:
determining whether to perform user authentication for transmission of the at least one of the one or more pieces of card payment information, according to an elapsed time period after the detached state. 
14.	(Original) The payment method of claim 10, wherein the determining of whether to transmit the at least one of the one or more pieces of card payment information comprises:
determining whether to block transmission of the at least one of the one or more pieces of card payment information, according to an elapsed time period after the detached state.	
15-16.	(Cancelled) 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Zumsteg et al. (U. S. Publication Number: 2014/0159869 A1) teaches method of RFID tag attached to a retail item.  A purchase transaction with respect to a retail item, the memory of the RFID tag attached to the item can be modified that the item has been paid for.
In regarding to independent claim 1, Zumsteg et al. taken either individually or in combination with other prior art of record fails to teach or suggest: a storage configured to store one or more pieces of card payment information;  a payment information transmission circuitry configured to transmit at least one of the one or more pieces of card payment information in a contact or contactless manner to a payment terminal;  a communication circuitry configured to communicate with a second mobile device; and a processor configured to: determine whether the first mobile device is in a detached state with respect to the second mobile device or a cover of the second mobile device, determine whether to transmit the at least one of the one or more pieces of card payment information, based on the determination of whether the first mobile device is in the detached state, and determine that the first mobile device is in the detached state with respect to the second mobile device or the cover of the second mobile device, and according to an elapsed time period after the detached state, the processor is further configured to determine whether to block transmission of the at least one of the one or more pieces of card payment information, wherein the first mobile device is operable in the detached state to transmit card payment information to a payment terminal based on a determination that the first mobile device has been in the detached state for less than a specified period of time,

In regarding to independent claim 10, Zumsteg et al. taken either individually or in combination with other prior art of record fails to teach or suggest: determining, using at least one processor of the first mobile device, whether the first mobile device is in a detached state with respect to a second mobile device or a cover of the second mobile device; and determining, using the at least one processor of the first mobile device, whether to transmit card payment information, based on the determination of whether the first mobile device is in the detached state, wherein the first mobile device is operable in the detached state to transmit the card payment information to a payment terminal based on a determination that the first mobile device has been in the detached state for less than a specified period of time, wherein, when a preset amount of time elapses after the detached state, the determining of whether to transmit at least one of one or more pieces of the card payment information comprises transmitting a signal to the second mobile device, wherein if a response signal responding to the transmitted signal is not received, the determining of whether to transmit the at least one of the one or more pieces of card payment information comprises blocking transmission of the at least one of the one or more pieces of card payment information, and wherein when the first mobile device receives, in the detached state, user authentication from the second mobile device, the specified period of time is reset.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to I JUNG LIU whose telephone number is (571)270-1370.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on 571/272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


I JUNG LIU
Examiner
Art Unit 3697



/I JUNG LIU/Primary Examiner, Art Unit 3697